Opinion issued January 23, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00662-CR
                           ———————————
                         JUSTIN BERARD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                     On Appeal from 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1491118


                         MEMORANDUM OPINION
      Appellant, Justin Berard, pleaded guilty to the second-degree felony offense

of robbery—bodily injury, without an agreed punishment recommendation, pending

a pre-sentencing investigation (“PSI”) report and hearing.1 After the PSI hearing,


1
      See TEX. PENAL CODE ANN. § 29.02(a)(1), (b) (West 2017).
the trial court found appellant guilty as charged and assessed his punishment at

fifteen years’ confinement. This sentence is within the applicable sentencing range.2

The trial court certified that this was not a plea-bargain case, and that appellant had

the right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice

of appeal and new counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and that, therefore,

the appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by presenting

a professional evaluation of the record and supplying this Court with references to

the record and legal authority. See id. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and that she is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that she has delivered a copy of the

motion to withdraw and Anders brief to appellant and informed him of his right to

access the appellate record and file a pro se response. See In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). Furthermore, counsel has certified that


2
      See TEX. PENAL CODE ANN. § 12.33(a) (West 2017).
                                          2
she has sent a copy of the appellate record to appellant for his response. See Kelly

v. State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant has not filed any

pro se response to his counsel’s Anders brief and his deadline has expired.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S.

Ct. at 1400 (emphasizing that reviewing court—and not counsel—determines, after

full examination of proceedings, whether the appeal is wholly frivolous); Garner v.

State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.3 See TEX. R. APP. P. 43.2(a). Attorney Cheri Duncan must



3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
                                           3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




        Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
        2005).
                                           4